DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 27 October 2022.  Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 11.

Specification
The disclosure is objected to because of the following informalities: Applicant is again requested to amend the first paragraph of the specification to indicate that related application 16/687,738 has issued as U.S. Patent No. 10,842,433.
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are again objected to because of the following informalities:
In claim 1, line 17: “an automatically activated scent diffuser” should apparently read --the automatically activated scent diffuser--.
In claim 7, line 1: “configured accept” should apparently read --configured to accept--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the fragrance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (U.S. Pub. No. 2015/0086951 A1; hereinafter known as “Bulut”), in view of Connor (U.S. Pub. No. 2015/0313496 A1). 
Regarding claim 1, Bulut discloses a system for inducing a Pavlovian conditioned association of an aroma with a state of satiation (Abstract; [0011]-[0014]), the system comprising: at least a physiological sensor 2/5, wherein the at least a physiological sensor is configured to detect at least a physiological parameter of a user and to transmit a detection signal ([0015]; [0018]; [0034]-[0035]; [0040]); a control device 3 configured to receive the detection signal from the at least a physiological sensor, wherein the control device is further configured to ascertain that the user is experiencing a physiological state associated with satiation ([0014]-[0015]; [0034]; [0036]-[0037]; [0041]; exercising, eating, refraining from eating, staying sedentary, etc.), and transmit the detection signal to an automatically activated scent diffuser 4/40, thereby conditioning the user to associate said scent with satiation ([0019]; [0025]; [0040]-[0041]; [0046]; [0058]-[0062]; olfactory stimulus/fragrance unit); and an automatically activated scent diffuser, wherein the scent diffuser is configured to automatically activate upon receiving the detection signal, wherein automatically activating further comprises diffusing a scent in response to the detection signal ([0012]; [0022]; [0036]-[0037]; [0040]; automatically performed by the control unit).  Bulut fails to disclose that the control device is further configured to receive training data correlating physiological sensor data to several distinct states of the user and train a machine-learning model with the training data, wherein the machine-learning model is configured to receive the physiological parameter and output a distinct state of the user, and wherein the control device ascertains that the user is experiencing the physiological state associated with satiation as a function of the machine-learning model.  Connor discloses a physiological sensor that is configured to detect a physiological parameter of a user ([0225]; EEG sensors are also taught by Bulut) and a control device that receives a detection signal from the sensor, receives training data correlating physiological sensor data to several distinct states of the user that are associated with satiation, and trains a machine-learning model with the training data such that the model can receive the physiological parameter and output a distinct state of the user, thereby ascertaining that the user is experiencing a physiological state associated with satiation as a function of the machine-learning model, and providing sensory feedback to the user, in order to assist the user in improving nutrition, weight management, and health ([0227]-[0228]; [0231]-[0234]; [0239]-[0244]; [0280]-[082]; [0300]-[0301]; [0312]-[0314]; the control device receives brain activity and correlates/associates specific patterns of brain activity with states of hunger, satiation, observing pleasant tastes/odors, observing unpleasant tastes/odors, food consumption, etc., employing an iterative/evolving process that comprises a machine learning model, and can provide sensory feedback to the user based on a certain identified physiological state).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bulut so that the control device receives training data correlating sensor data to distinct states of the user, trains a machine-learning model with the training data to output a distinct state of the user based on a detected physiological parameter, and uses the model to ascertain that the user is experiencing a physiological state associated with satiation, as taught by Connor, in order to provide an iterative/evolving process of associating sensor data with satiation-related states and to assist the user in improving nutrition, weight management, and health.
Regarding claim 2, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses determining that a detection signal corresponds with a physiological state of endorphin release ([0041]; [0050]; [0059]; positive feelings, enjoyment, pleasure, happiness, motivation, etc.).
Regarding claims 3 and 4, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the control device is further configured to determine a moment of refute, wherein the user is engaging in a behavior that contributes to weight gain, wherein this behavior is a behavior the user exhibits that results in excessive energy availability ([0015]; [0019]; [0037]; [0062]; e.g., sedentary behavior; approaching a fast food restaurant; excess eating) and deactivate the automatically activated scent diffuser ([0060]; deactivate the fragrance unit).
Regarding claim 5, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses a user activation control, wherein the user activates the scent diffuser as a function of the user activation control to diffuse an identical scent diffused by the automatically activated scent diffuser ([0051]; [0060]; user-activated).
Regarding claim 6, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the control device is further configured to provide a display 19/22 to a user and display a message relating to the physiological state ([0019]; [0053]; [0062]-[0063]; e.g., a video or picture visual stimulus is related to the physiological state as it is presented upon the determination that the user is experiencing the physical state; e.g., notify the user that they have overeaten or request the user to input their meals).
Regarding claim 7, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the control device is further configured to accept a user input command control ([0024]; [0038]; [0051]; [0060]; user input/preferences).
Regarding claim 8, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the automatically activated scent diffuser is further configured to house a fragrance container 43 ([0058]).
Regarding claim 11, Bulut discloses a method of inducing a Pavlovian conditioned association of an aroma with a state of satiation (Abstract; [0011]-[0014]), the system comprising: detecting, by a physiological sensor 2/5, at least a physiological parameter of a user ([0015]; [0018]; [0034]-[0035]; [0040]); identifying, by a control device 3, that the user is experiencing a physiological state associated with satiation ([0014]-[0015]; [0034]; [0036]-[0037]; [0041]; exercising, eating, refraining from eating, staying sedentary, etc.), and dispensing a scent, by an automatically activated scent diffuser 4/40, as a function of the user experiencing the physiological state associated with satiation ([0019]; [0025]; [0040]-[0041]; [0046]; [0058]-[0062]; olfactory stimulus/fragrance unit).
Bulut fails to disclose that the control device identifies by receiving training data correlating physiological sensor data to several distinct states of the user and training a machine-learning model with the training data, wherein the machine-learning model is configured to receive the physiological parameter and output a distinct state of the user, and ascertaining that the user is experiencing the physiological state associated with satiation as a function of the machine-learning model.  Connor discloses a similar method comprising detecting, by a physiological sensor, a physiological parameter of a user ([0225]; EEG sensors are also taught by Bulut) and receiving, by a control device, a detection signal from the sensor, receiving training data correlating physiological sensor data to several distinct states of the user that are associated with satiation, and training a machine-learning model with the training data such that the model can receive the physiological parameter and output a distinct state of the user, thereby ascertaining that the user is experiencing a physiological state associated with satiation as a function of the machine-learning model, and providing sensory feedback to the user, in order to assist the user in improving nutrition, weight management, and health ([0227]-[0228]; [0231]-[0234]; [0239]-[0244]; [0280]-[082]; [0300]-[0301]; [0312]-[0314]; the control device receives brain activity and correlates/associates specific patterns of brain activity with states of hunger, satiation, observing pleasant tastes/odors, observing unpleasant tastes/odors, food consumption, etc., employing an iterative/evolving process that comprises a machine learning model, and can provide sensory feedback to the user based on a certain identified physiological state).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bulut so that the control device receives training data correlating sensor data to distinct states of the user, trains a machine-learning model with the training data to output a distinct state of the user based on a detected physiological parameter, and uses the model to ascertain that the user is experiencing a physiological state associated with satiation, as taught by Connor, in order to provide an iterative/evolving process of associating sensor data with satiation-related states and to assist the user in improving nutrition, weight management, and health.
Regarding claim 12, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses determining that a detection signal corresponds with a physiological state of endorphin release ([0041]; [0050]; [0059]; positive feelings, enjoyment, pleasure, happiness, motivation, etc.).
Regarding claims 13 and 14, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses determining a moment of refute, wherein the user is engaging in a behavior that contributes to weight gain, wherein this behavior is a behavior the user exhibits that results in excessive energy availability ([0015]; [0019]; [0037]; [0062]; e.g., sedentary behavior; approaching a fast food restaurant; excess eating) and deactivating the automatically activated scent diffuser ([0060]; deactivate the fragrance unit).
Regarding claims 15 and 16, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses determining a moment of clarity, wherein the user is engaging in a behavior that contributes to satiation, which is a behavior a user exhibits that results in energy availability below weight maintenance levels ([0014]; [0040]-[0041]; [0060]-[0062]; e.g., exercising, refraining from eating, etc.).
Regarding claim 17, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses transmitting, by the control device, an actuation signal to the automatically activated scent diffuser at a time when the user is engaging in behavior that contributes to satiation ([0037]; [0040]-[0041]; [0060]-[0062]).
Regarding claim 18, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the control device displays, to the user, information regarding the automatically activated scent diffuser usage ([0024]; [0038]).
Regarding claim 19, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the control device is activated by the user to dispense a scent, wherein the scent is identical to the scent dispensed by the automatically activated scent diffuser ([0051]; [0060]; user-activated).
Regarding claim 20, the combination of Bulut and Connor discloses the invention as claimed, see rejection supra, and Bulut further discloses that the scent is diffused by user activation prior to a user experiencing a moment of refute, and wherein the scent guides the user from engaging in the moment of refute ([0060]; user-activated, suppress craving to eat outside of specified times).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bulut and Connor as applied to claim 1 above, and further in view of Holley et al. (U.S. Pub. No. 2013/0324788 A1; hereinafter known as “Holley”). The combination of Bulut and Connor discloses the invention as claimed, see rejection supra, but fails to disclose an aperture with an electrically activated fragrance shutter wherein an electric activation control moves the fragrance shutter.  Holley discloses a system for therapy (Abstract) comprising a scent diffuser that comprises an aperture with an electrically activated fragrance shutter that is moved by an electric activation control in order to selectively release the scent ([0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulut and Connor with an electrically activated fragrance shutter/aperture, as taught by Holley, in order to selectively release the scent.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bulut and Connor as applied to claim 1 above, and further in view of Tomono et al. (U.S. Pub. No. 2008/0223953 A1; hereinafter known as “Tomono”).  The combination of Bulut and Connor discloses the invention as claimed, see rejection supra, but fails to disclose an ultrasonic transducer, wherein activation of the ultrasonic transducer disperses the fragrance.  Tomono discloses a system for therapy (Abstract) comprising a scent diffuser that comprises an ultrasonic transducer, wherein activation of the ultrasonic transducer disperses the fragrance, in order to control the amount and strength of the scent ([0512]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulut and Connor with an ultrasonic transducer, as taught by Tomono, in order to control the amount and strength of the scent.

Response to Arguments
Applicant's arguments with respect to the priority claim have been fully considered but they are not persuasive.  Applicant points to various portions of application 16/687,738.  Respectfully, however, nothing in these portions (or elsewhere in the application) teaches anything about associating a scent with satiation or ascertaining that the user is experiencing a state associated with satiation.  Indeed, even Applicant’s arguments for what the prior application supports do not include the word “satiation.”  Furthermore, the prior application also fails to support the newly-added limitations of training a machine-learning model with training data.
Applicant's arguments with respect to the claim objections and the rejection under 35 U.S.C. 112 have been fully considered but they are not persuasive.  While Applicant argues that the claims at issue have been amended to address the objections and rejections, they in fact have not, and thus the objections and rejection persist at this time.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791